Exhibit 10-EEE(2)

 

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY, dated as of July 21, 2005 (as amended, modified or
supplemented from time to time, “this Guaranty”), made by (i) each of the
undersigned (each, together with its successors and assigns, a “Guarantor” and
collectively, the “Guarantors”), with (ii) NATIONAL CITY BANK OF THE MIDWEST, a
national banking association, as Administrative Agent (herein, together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Creditors (as defined below):

 

PRELIMINARY STATEMENTS:

 

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in section 1 hereof.

 

(2) This Guaranty is made pursuant to the Revolving Credit Agreement, dated as
of the date hereof (herein, as amended or otherwise modified, restated or
replaced from time to time, the “Credit Agreement”), among MEMC Electronic
Materials, Inc., a Delaware corporation (herein, together with its successors
and assigns, the “Company” or the “Borrower”), the financial institutions named
as lenders therein (herein, together with any other person that becomes a
“Lender” under the Credit Agreement and the respective successors and assigns of
such lenders and “Lenders”, the “Lenders”), National City Bank of the Midwest,
as a Lender, the Swing Line Lender, the Issuing Bank, the Administrative Agent,
the Collateral Agent, book running manager and Lead Arranger, and U.S. Bank,
National Association, as a Lender and the syndication agent.

 

(3) The Credit Agreement provides, among other things, for loans or advances or
other extensions of credit to or for the benefit of the Borrower of up to
$200,000,000, with such loans or advances being evidenced by the Notes. The
Credit Agreement also provides that one or more Issuing Banks may issue Letters
of Credit for the benefit of the Borrower and/or any of its Subsidiaries, and
that the Lenders will risk participate in such Letters of Credit.

 

(4) The Company or any of its Subsidiaries may from time to time be party to one
or more Designated Hedge Agreements (as defined in the Credit Agreement) and
other Designated Hedge Documents (as defined herein). Any institution or other
person that participates, and in each case their successors and assigns, as a
counterparty to the Company or any of its Subsidiaries pursuant to any
Designated Hedge Document is referred to herein individually as a “Designated
Hedge Creditor” and collectively as the “Designated Hedge Creditors”.

 

(5) This Guaranty is made for the benefit of the Administrative Agent, each
Issuing Bank, the Lenders and the Designated Hedge Creditors (any or all of the
foregoing, together with their respective successors and assigns, individually a
“Creditor” and collectively, the “Creditors”).

 

(6) Each Guarantor is a direct or indirect Subsidiary of the Company. This
Guaranty is one of the Credit Documents referred to in the Credit Agreement.

 

(7) It is a condition to the making of Loans and the issuance of, and
participation in, Letters of Credit, under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty.

 

(8) Each Guarantor will obtain benefits from the incurrence of the Credit
Document Obligations and the Designated Hedge Document Obligations (as such
terms are hereafter defined) and, accordingly, desires to execute this Guaranty
in order to satisfy the condition described in the preceding paragraph and to
induce the Creditors to extend the Credit Document Obligations and the
Designated Hedge Document Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:



--------------------------------------------------------------------------------

1. Certain Definitions. As used in this Guaranty, the following terms shall have
the meanings herein specified unless the context otherwise requires:

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Guaranty.

 

“Class” shall have the meaning provided in section 16.

 

“Borrower” shall have the meaning provided in the Preliminary Statements of this
Guaranty.

 

“Company” shall have the meaning provided in the Preliminary Statements of this
Guaranty.

 

“Credit Agreement” shall have the meaning provided in the Preliminary Statements
of this Guaranty.

 

“Credit Document Obligations” shall mean and include:

 

  (i) the principal of and interest on the Notes issued by, and the Loans made
to, the Borrower under the Credit Agreement,

 

  (ii) all reimbursement obligations and Unpaid Drawings with respect to Letters
of Credit issued under the Credit Agreement, and

 

  (iii) all other obligations and liabilities owing by the Borrower and the
other Credit Parties to the Administrative Agent, any Issuing Bank or any of the
Lenders under the Credit Agreement and the other Credit Documents to which the
Borrower or any other Credit Party is now or may hereafter become a party
(including, without limitation, indemnities, Fees and other amounts payable
thereunder), whether primary, secondary, direct, contingent, fixed or otherwise,

 

in all cases whether now existing, or hereafter incurred or arising, including
any such interest or other amounts incurred or arising during the pendency of
any bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under section 362(a) of the Bankruptcy Code.

 

“Creditors” shall have the meaning provided in the Preliminary Statements of
this Guaranty.

 

“Designated Hedge Creditors” shall have the meaning provided in the Preliminary
Statements of this Guaranty.

 

“Designated Hedge Document” shall mean and include (i) each Designated Hedge
Agreement to which the Company or any of its Subsidiaries is now or may
hereafter become a party, and (ii) each confirmation, transaction statement or
other document executed and delivered in connection therewith to which the
Company or any of its Subsidiaries is now or may hereafter become a party.

 

“Designated Hedge Document Obligations” shall mean and include all obligations
and liabilities owing by the Company or any of its Subsidiaries under all
existing and future Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under section 362(a) of the
Bankruptcy Code.

 

“Guarantor” shall have the meaning provided in the first paragraph of this
Guaranty.

 

“Guaranteed Documents” shall mean and include (i) the Credit Agreement, the
Notes and the other Credit Documents to which the Borrower or any of its
Subsidiaries is now or may hereafter become a party, and (ii) each



--------------------------------------------------------------------------------

Designated Hedge Agreement and other Designated Hedge Document to which the
Company or any of its Subsidiaries is now or may hereafter become a party.

 

“Guaranteed Obligations” shall mean and include the Credit Document Obligations
and the Designated Hedge Document Obligations.

 

“Guaranty” shall mean this Subsidiary Guaranty as the same may be modified,
supplemented or amended from time to time in accordance with it terms.

 

“Lenders” shall have the meaning provided in the Preliminary Statements of this
Guaranty.

 

“Original Currency” shall have the meaning provided in section 27.

 

“Other Currency” shall have the meaning provided in section 27.

 

“Requisite Creditors” shall have the meaning provided in section 16.

 

“Subordinated Obligations” shall have the meaning provided in section 3(a).

 

“Taxes” shall have the meaning provided in section 26(a).

 

2. Guaranty by the Guarantors, etc. (a) Each Guarantor, jointly and severally,
irrevocably and unconditionally guarantees:

 

  (i) to the Administrative Agent, each Issuing Bank and the Lenders the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all of the Credit Document Obligations of (1) the Borrower, and
(2) each of the Subsidiaries of the Borrower which is a Credit Party; and

 

  (ii) to each Designated Hedge Creditor the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Designated Hedge Document Obligations of (1) the Company, and (2) each of the
Subsidiaries of the Company.

 

Such guaranty is an absolute, unconditional, present and continuing guaranty of
payment and not of collectibility and is in no way conditioned or contingent
upon any attempt to collect from the Borrower or any other Subsidiary of the
Borrower, or any other action, occurrence or circumstance whatsoever. If an
Event of Default shall occur and be continuing under the Credit Agreement or any
payment default by the Company or any of its Subsidiaries shall occur and be
outstanding under any Designated Hedge Document beyond any applicable notice or
grace period, each Guarantor will, within two Business Days following its
receipt of written notice from the Administrative Agent demanding payment
hereunder, pay to the Administrative Agent, for the benefit of the Creditors, in
immediately available funds, at the Payment Office of the Administrative Agent,
such amount of the Guaranteed Obligations as the Administrative Agent shall
specify in such notice, on the same terms as applicable to the Guaranteed
Obligations.

 

  (b)

In addition to the foregoing, each Guarantor also, jointly and severally,
irrevocably and unconditionally guarantees that each of the terms, conditions,
covenants and agreements of the Borrower under the Credit Agreement, and of the
Borrower and its Subsidiaries under the other Guaranteed Documents, will be duly
and punctually performed and observed strictly in accordance with the terms
thereof and that if for any reason whatsoever the Borrower or its Subsidiaries
shall fail to do so, such Guarantor shall duly and punctually perform and
observe, or cause the Borrower or such other Subsidiary, as applicable, to duly
and punctually perform and observe, the same. Such guaranty is an absolute,
unconditional, present and continuing guaranty of performance and is in no way
conditioned or contingent upon any attempt to enforce



--------------------------------------------------------------------------------

 

performance by the Company or any other Subsidiary of the Company, or any other
act, occurrence or circumstance whatsoever.

 

  (c) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each of their Subsidiaries,
whether or not due or payable by the obligor thereon, upon the occurrence in
respect of the Borrower or other applicable obligor of any bankruptcy or
insolvency proceeding or case under the Bankruptcy Code, and unconditionally and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Administrative Agent, for the benefit of the Creditors, on demand, in
such currency and otherwise in such manner as is provided in the Guaranteed
Documents governing such Guaranteed Obligations.

 

  (d) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any applicable Subsidiary for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity, in such currency and otherwise in such manner as is provided in
the Guaranteed Documents.

 

  (e) Each Guarantor understands, agrees and confirms that the Administrative
Agent and the other Creditors may enforce this Guaranty up to the full amount of
the Guaranteed Obligations against any Guarantor without proceeding against any
other Guarantor, the Borrower or any other person, or against any security or
other collateral.

 

  (f) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

 

3. Subordination. (a) Any Indebtedness or other obligations or liabilities of
the Borrower now or hereafter held by any Guarantor (collectively, “Subordinated
Obligations”) is hereby subordinated to the Indebtedness of the Borrower to any
Creditor; and such Subordinated Obligations of the Borrower to any Guarantor, if
the Administrative Agent, after an Event of Default has occurred so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Administrative Agent and the other Creditors and be paid over to the
Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower to the Administrative Agent and the other
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty.

 

  (b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim which such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of the Total Commitment termination or
expiration of all Letters of Credit and indefeasible payment in full of all
Guaranteed Obligations owed to the Administrative Agent and the other Creditors.

 

4.

Guarantors’ Obligations Absolute, etc. The obligations of each Guarantor under
this Guaranty shall be absolute and unconditional, shall not be subject to any
counterclaim, setoff, deduction or defense based on any claim such Guarantor may
have against the Borrower or any other person, including, without limitation,
the Administrative Agent, any other Creditor, any of their respective
Affiliates, or any other Guarantor, and shall remain in full force and effect
without regard to, and shall not be released, suspended, abated, deferred,
reduced, limited, discharged, terminated or otherwise impaired or adversely
affected by



--------------------------------------------------------------------------------

 

any circumstance or occurrence whatsoever, other than indefeasible payment in
full of, and complete performance of, all of the Guaranteed Obligations, the
termination of the Total Commitment and the termination or expiration of all
Letters of Credit, including, without limitation:

 

  (1) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

 

  (2) any direction as to the application of any payment by the Borrower or by
any other person;

 

  (3) any incurrence of additional Guaranteed Obligations at any time or under
any circumstances, including, without limitation, (x) during the continuance of
a Default or Event of Default, (y) at any time when all conditions to such
incurrence have not been satisfied, or (z) in excess of any borrowing base (if
applicable), sublimit or other similar or dissimilar limitations contained in
the Credit Agreement or any of the other Guaranteed Documents;

 

  (4) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

 

  (5) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;

 

  (6) any failure on the part of the Borrower or any other person to perform or
comply with any term or provision of the Credit Agreement, any other Guaranteed
Document, or any such other instrument or agreement;

 

  (7) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshall assets, or any election of remedies) under or in respect of
(x) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (y) any obligation or liability of the Borrower or
any of its Subsidiaries;

 

  (8)

any exercise or non-exercise of any right, power or remedy under or in respect
of the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or any such obligation or liability, including, without
limitation, (x) any failure of the Administrative Agent or any other Creditor to
give notice of any Default or Event of Default under any Guaranteed Document, or
to advance funds for the protection or preservation of, or provision of
insurance for, or payment of taxes on, any property which is collateral security
for any of the Guaranteed Obligations, and (y) any act or failure to act on the
part of the Administrative Agent or any other Creditor, in any manner referred
to in this Guaranty, or otherwise, which may deprive such Guarantor of its right
to



--------------------------------------------------------------------------------

 

(A) subrogation against the Borrower to recover full reimbursement or indemnity
for any payments made pursuant to this Guaranty, or (B) contribution from any
other Guarantor for any such payments made by it, or which otherwise may
adversely affect the amount recoverable upon the exercise of any such right of
subrogation or contribution;

 

  (9) any application of any amounts by whomsoever paid or howsoever realized to
the Guaranteed Obligations or any other liabilities owed to the Administrative
Agent or any other Creditor, regardless of the order or priority of any such
application, and regardless of what liabilities of the Borrower or any other
person remain unpaid;

 

  (10) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

 

  (11) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations which the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

 

  (12) any subordination of any of the claims of the Administrative Agent or any
other Creditor to any claims of any creditors of the Borrower or any other
person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other person;

 

  (13) any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations, or any other liabilities or obligations (including any of those
hereunder), or any portion of any thereof;

 

  (14) the existence of any right of setoff, offset or banker’s lien, or any
failure to exercise rights in respect thereof, or any release thereof;

 

  (15) any furnishing of any new or additional security or any new or additional
guaranty to or for the benefit of any Creditor, or any acceptance thereof,
including, without limitation, any addition of any Guarantor to this Guaranty;

 

  (16) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;

 

  (17) any limitation on any person’s liability or obligation under the Credit
Agreement, any other Guaranteed Document, or any such other instrument or
agreement, or any such obligation or liability, or any termination,
cancellation, avoidance, commercial or other frustration, impracticability,
invalidity, unenforceability or ineffectiveness, in whole or in part, of the
Credit Agreement, any other Guaranteed Document, or any such other instrument or
agreement or any such obligation or liability or any term or provision of any
thereof;



--------------------------------------------------------------------------------

  (18) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to
the Borrower or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or any proceeding for the
voluntary liquidation or dissolution or other winding up of the Borrower,
whether or not insolvency or bankruptcy proceedings, or any assignment for the
benefit of its creditors, or any other marshaling of its assets, or any action
taken by any trustee or receiver or by any court in any such proceeding;

 

  (19) any disallowance or limitation of any claim of the Administrative Agent,
any other Creditor, or any other person, in any such proceeding;

 

  (20) any change in the ownership of all or any part of the capital stock of,
or other equity interests in, the Borrower or any of its Subsidiaries, or any
merger or consolidation involving the Borrower or any of its Subsidiaries, or
any purchase, acquisition, sale, lease or disposition by the Borrower or any of
its Subsidiaries of any assets or properties;

 

  (21) any breach by the Borrower or any of its Subsidiaries of any of its
representations or warranties contained in any of the Guaranteed Documents or
any other certificate or document executed and delivered in connection
therewith;

 

  (22) any inability of the Borrower to create or incur any Subordinated
Indebtedness or other Indebtedness, or the existence of any contractual or other
restriction upon the ability of the Borrower to issue and sell shares of its
capital stock, to purchase, sell, lease or otherwise dispose of assets, to incur
Subordinated Indebtedness or other Indebtedness, or to otherwise conduct its
business affairs;

 

  (23) any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

 

  (24) any failure of any of the Credit Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

 

  (25) any condemnation or taking of, or any encumbrance on or interference with
any use of, or any damage to, or any destruction of, any such property, or any
part thereof or interest therein;

 

  (26) any lack of notice to, or knowledge by, any Guarantor of any of the
matters referred to above; and/or

 

  (27) any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, which could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

 

5.

Waivers. Each Guarantor unconditionally waives, to the maximum extent permitted
under any applicable law now or hereafter in effect, insofar as its obligations
under this Guaranty are concerned, (i) notice of any of the matters referred to
in section 4, (ii) all notices required by statute, rule of law or



--------------------------------------------------------------------------------

 

otherwise to preserve any rights against such Guarantor hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any Guaranteed Obligation, notice of acceptance of this Guaranty,
notice of the incurrence of any Guaranteed Obligation, notice of any failure on
the part of the Borrower, any of its Subsidiaries or Affiliates, or any other
person, to perform or comply with any term or provision of the Credit Agreement,
any other Guaranteed Document or any other agreement or instrument to which the
Borrower or any other person is a party, or notice of the commencement of any
proceeding against any other person or any of its property or assets, (iii) any
right to the enforcement, assertion or exercise against the Borrower or against
any other person or any collateral of any right, power or remedy under or in
respect of the Credit Agreement, the other Guaranteed Documents or any other
agreement or instrument, and (iv) any requirement that such Guarantor be joined
as a party to any proceedings against the Borrower or any other person for the
enforcement of any term or provision of the Credit Agreement, the other
Guaranteed Documents, this Guaranty or any other agreement or instrument.

 

6. Subrogation Rights. Until such time as the Guaranteed Obligations have been
paid in full in cash and otherwise fully performed, the Total Commitment under
the Credit Agreement has been terminated and all Letters of Credit have been
terminated or have expired, each Guarantor hereby irrevocably waives all rights
of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under section 509 of the Bankruptcy Code, or
otherwise) to the claims of the Administrative Agent and/or the other Creditors
against the Borrower, any other Guarantor or any other guarantor of or surety
for the Guaranteed Obligations and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from the Borrower or any
other Guarantor which it may at any time otherwise have as a result of this
Guaranty.

 

7. Separate Actions. A separate action or actions may be brought and prosecuted
against any Guarantor whether or not action is brought against any other
Guarantor, any other guarantor or the Borrower, and whether or not any other
Guarantor, any other guarantor or the Borrower be joined in any such action or
actions.

 

8. Guarantors Familiar with Borrower’s Affairs, etc. Each Guarantor confirms
that an executed (or conformed) copy of each of the Credit Documents has been
made available to its principal executive officers, that such officers are
familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Credit Documents and this Guaranty and such
other information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its Subsidiaries and is not executing and
delivering this Guaranty in reliance on any representation or warranty by the
Administrative Agent or any other Creditor or any other person acting on behalf
of the Administrative Agent or any other Creditor as to such creditworthiness.
Each Guarantor expressly assumes all responsibilities to remain informed of the
financial condition of the Borrower and its Subsidiaries and any circumstances
affecting (i) the Borrower’s or any Subsidiary’s ability to perform its
obligations under the Credit Agreement and the other Guaranteed Documents to
which it is a party, or (ii) any collateral securing, or any other guaranty for,
all or any part of the Borrower’s or such other Subsidiary’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.

 

9. Covenant Not to Cause Events of Default under Credit Agreement, etc. Each
Guarantor covenants and agrees that on and after the date hereof and until this
Guaranty is terminated in accordance with section 28 hereof, such Guarantor
shall take, or will refrain from taking, as the case may be, all actions that
are necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in section 8 or 9 of the Credit Agreement, and
so that no Event of Default, is caused by the actions of such Guarantor or any
of its Subsidiaries.



--------------------------------------------------------------------------------

10. Representations and Warranties. Each Guarantor represents and warrants to
the Administrative Agent and each of the other Creditors that:

 

  (a) it is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its formation and has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage;

 

  (b) it has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Credit Documents
to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is party;

 

  (c) it has duly executed and delivered each Credit Document to which it is
party and each Credit Document to which it is party constitutes the legal, valid
and binding agreement or obligation of such Guarantor enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

 

  (d) neither the execution, delivery and performance by such Guarantor of the
Credit Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to such Guarantor or its properties and assets, (ii)
will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than any Lien created pursuant to the Credit Documents) upon any of the
material property or assets of such Guarantor pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other material agreement or other instrument, to which
such Guarantor is a party or by which it or any of its property or assets are
bound or to which it may be subject, or (iii) will violate any provision of the
certificate or articles of incorporation, code of regulations or by-laws, or
other charter or organizational documents of such Guarantor;

 

  (e) no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any foreign or domestic
governmental or public body or authority, or any subdivision thereof, is
required to authorize or is required as a condition to (i) the execution,
delivery and performance by such Guarantor of any Credit Document to which it is
a party, or (ii) the legality, validity, binding effect or enforceability of any
Credit Document to which such Guarantor is a party, other than filings and
recordings necessary to establish or perfect any security interests or other
Liens created pursuant to the Credit Documents;

 

  (f) there are no actions, suits or proceedings pending or, to, the knowledge
of such Guarantor, threatened with respect to such Guarantor which question the
validity or enforceability of any of the Credit Documents to which such
Guarantor is a party, or of any action to be taken by such Guarantor pursuant to
any of the Credit Documents to which it is a party; and



--------------------------------------------------------------------------------

  (g) as of the date such Guarantor has become a party to this Guaranty, (i)
such Guarantor has received consideration which is the reasonable equivalent
value of the obligations and liabilities that such Guarantor has incurred to the
Administrative Agent and the other Creditors under this Guaranty and the other
Credit Documents to which such Guarantor is a party; (ii) such Guarantor, when
taken together with all other Credit Parties, has capital sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature; (iii)
such Guarantor, when taken together with all other Credit Parties, owns property
having a value, both at fair valuation and at present fair salable value,
greater than the amount required to pay its debts; and (iv) such Guarantor is
not entering into the Credit Documents to which it is a party with the intent to
hinder, delay or defraud its creditors.

 

11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a continuing
guaranty, all liabilities to which it applies or may apply under the terms
hereof shall be conclusively presumed to have been created in reliance hereon,
and this Guaranty shall remain in full force and effect until terminated as
provided in section 28 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for the
Administrative Agent or any other Creditor to inquire into the capacity or
powers of the Borrower or any of its Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

12. Application of Payments and Recoveries. All amounts received by the
Administrative Agent pursuant to, or in connection with the enforcement of, this
Guaranty, together with all amounts and other rights and benefits realized by
any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in section 10.3 of the Credit Agreement.

 

13. Enforcement Expenses. The Guarantors hereby jointly and severally agree to
pay, to the extent not paid pursuant to section 12.1 of the Credit Agreement,
all out-of-pocket costs and expenses of the Administrative Agent and each other
Creditor in connection with the enforcement of this Guaranty and any amendment,
waiver or consent relating hereto (including, without limitation, the reasonable
fees and disbursements of counsel employed by the Administrative Agent or any of
the other Creditors).

 

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns.

 

15. Entire Agreement. This Guaranty and the other Guaranteed Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements among the parties. There
are no unwritten oral agreements among the parties.

 

16.

Amendments and Waivers. Neither this Guaranty nor any provision hereof may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by (i) the Administrative Agent, acting with the written consent of
the Required Lenders (or to the extent required by



--------------------------------------------------------------------------------

 

section 12.12 of the Credit Agreement, with the written consent of all of the
Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable); and (ii) each Guarantor affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, modification or variance affecting any Guarantor other than the
Guarantor so added or released), provided, however, that

 

  (a) no such change, waiver, modification or variance shall be made to section
12, section 28 or this section 16 which adversely affects any Creditor without
the written consent of such Creditor;

 

  (b) any change, waiver, modification or variance which adversely affects the
rights and benefits of a single Class of Creditors (and not all Creditors in a
like or similar manner) shall require the written consent of the Requisite
Creditors of such Class of Creditors; and

 

  (c) any change, waiver, modification or variance which adversely affects the
rights and benefits of less than all of the members of a single Class of
Creditors (and not all Creditors, nor all Creditors of the same Class, in a like
or similar manner) shall require the written consent of each of such members
which is adversely affected thereby.

 

For the purpose of this Guaranty, the term “Class” shall mean each class of
Creditors, i.e., whether (x) the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders as holders of the Credit Document Obligations or
(y) the Designated Hedge Creditors as holders of the Designated Hedge
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean (x) with respect to the Credit Document Obligations, the
Required Lenders and (y) with respect to the Designated Hedge Obligations, the
holders of at least 51% of all Designated Hedge Obligations outstanding from
time to time under the Designated Hedge Documents.

 

17. Headings Descriptive. The headings of the several sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

 

18. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

19. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
any “Event of Default” as defined in the Credit Agreement or any payment default
under any Designated Hedge Document by the Company or any of its Subsidiaries
after any applicable grace period), each Creditor is hereby authorized at any
time or from time to time, without notice to any Guarantor or to any other
person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Creditor to or for the credit or the account
of such Guarantor, against and on account of the obligations and liabilities of
such Guarantor to such Creditor under this Guaranty, irrespective of whether or
not the Administrative Agent or such Creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured. Each Creditor agrees to promptly
notify the relevant Guarantor after any such set off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.

 

20.

Notices. Notices; Effectiveness; Electronic Communication. (a) Except as
otherwise expressly provided herein, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, (i) if to the Company, at its address specified in or
pursuant to the Credit Agreement, (ii) if to



--------------------------------------------------------------------------------

 

any Guarantor, to it c/o the Company at its address specified in or pursuant to
the Credit Agreement, (iii) if to the Administrative Agent, to it at the Notice
Office of the Administrative Agent, (iv) if to any Lender, at its address
specified in or pursuant to the Credit Agreement, and (v) if to any Designated
Hedge Creditor, at such address as such Designated Hedge Creditor shall have
specified in writing to each Guarantor and the Administrative Agent. Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

  (a) Electronic Communications. Notices and other communications to the
Creditors and the Administrative Agent hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent, the Company and each Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

 

  (b) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

21. Reinstatement. If claim is ever made upon the Administrative Agent or any
other Creditor for rescission, repayment, recovery or restoration of any amount
or amounts received by the Administrative Agent or any other Creditor in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (x) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property, or (y) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Borrower), then and
in such event (i) any such judgment, decree, order, settlement or compromise
shall be binding upon each Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of the Borrower, (ii) each Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or otherwise recovered or restored to the same extent as if such amount
had never originally been received by any such payee, and (iii) this Guaranty
shall continue to be effective or be reinstated, as the case may be, all as if
such repayment or other recovery had not occurred.

 

22.

Governing Law; Venue. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
ADMINISTRATIVE AGENT, THE OTHER CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK, NOTWITHSTANDING ITS CONFLICTS OF LAWS RULES. Any legal action or
proceeding with respect to this Guaranty may be brought in the Courts of the
State of New York sitting in New York County, or of the United States of America
for the Southern District of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor hereby irrevocably consents to the service of process out
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered mail, return receipt requested, to such
Guarantor at its address provided herein, such service to become effective 30
days after such mailing, or such earlier time as may be provided by



--------------------------------------------------------------------------------

 

applicable law. Nothing herein shall affect the right of the Administrative
Agent or any of the other Creditors to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.

 

  (a) Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document or Guaranteed Document brought in the courts referred to in
section 22(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

23. Sale of Capital Stock of a Guarantor. In the event that all of the capital
stock of one or more Guarantors is sold or otherwise disposed of or liquidated
in compliance with the requirements of section 9.2 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all Lenders, or all of the Lenders (other than any Defaulting
Lender), as applicable, if required by section 12.12 of the Credit Agreement))
and the proceeds of such sale, disposition or liquidation are applied, to the
extent applicable, in accordance with the provisions of the Credit Agreement,
such Guarantor shall be released from this Guaranty and this Guaranty shall, as
to each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more persons that
own, directly or indirectly, all of the capital stock or other equity interests
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this section 23).

 

24. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

 

25. Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc. It is
the desire and intent of each Guarantor, the Administrative Agent and the other
Creditors that this Guaranty shall be enforced as a full recourse obligation of
each Guarantor to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. If and to
the extent that the obligations of any Guarantor under this Guaranty would, in
the absence of this sentence, be adjudicated to be invalid or unenforceable
because of any applicable state or federal law relating to fraudulent
conveyances or transfers, then the amount of such Guarantor’s liability
hereunder in respect of the Guaranteed Obligations shall be deemed to be reduced
ab initio to that maximum amount which would be permitted without causing such
Guarantor’s obligations hereunder to be so invalidated.

 

26.

Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc. (a) All
payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and, except as provided for in section 26(b), all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, imposed on or measured by the net income or
net profits of a Creditor pursuant to the laws of the jurisdiction under which
such Creditor is organized or the jurisdiction in which the principal office or
Applicable Lending Office of such Creditor is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such nonexcluded taxes, levies imposts, duties, fees, assessments or other
charges (all such nonexcluded taxes levies, imposts, duties, fees assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the applicable Guarantor agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
by it of all amounts due hereunder, after withholding or deduction for or on
account of any Taxes will not be less than the amount provided for herein. If
any amounts are payable in respect of Taxes pursuant to the preceding sentence,
the applicable Guarantor agrees to reimburse each Creditor, upon the written
request of such Creditor for taxes imposed on or



--------------------------------------------------------------------------------

 

measured by the net income or profits of such Creditor pursuant to the laws of
the jurisdiction in which such Creditor is organized or in which the principal
office or Applicable Lending Office of such Creditor is located or under the
laws of any political subdivision or taxing authority of any such jurisdiction
in which the principal office or Applicable Lending Office of such Creditor is
located and for any withholding of income or similar taxes imposed by the United
States of America as such Creditor shall determine are payable by, or withheld
from, such Creditor in respect of such amounts so paid to or on behalf of such
Creditor pursuant to the preceding sentence, which request shall be accompanied
by a statement from such Creditor setting forth, in reasonable detail, the
computations used in determining such amounts. The applicable Guarantor will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes, or any withholding or deduction on account thereof, is due pursuant
to applicable law certified copies of tax receipts, or other evidence
satisfactory to the applicable Creditor, evidencing such payment by the
applicable Creditor. Each applicable Guarantor will indemnify and hold harmless
the Administrative Agent and each Creditor, and reimburse the Administrative
Agent or such Creditor upon its written request, for the amount of any Taxes so
levied or imposed and paid or withheld by such Creditor.

 

  (a) Notwithstanding anything to the contrary contained in section 26(a), (i)
any applicable Guarantor shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor
which is not a United States person (as such term is defined in section
7701(a)(30) of the Code) for United States federal income tax purposes and which
has not provided to the Borrower such forms that establish a complete exemption
from such deduction or withholding; and (ii) any applicable Guarantor shall not
be obligated pursuant to section 26(a) hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.

 

27. Judgment Currency. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in any currency (the
“Original Currency”) into another currency (the “Other Currency”) each
Guarantor, the Administrative Agent and the other Creditors, by their acceptance
of the benefits hereof, agree, to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the Original
Currency with the Other Currency at the Payment Office on the second Business
Day preceding that on which final judgment is given.

 

  (a) The obligation of a Guarantor in respect of any sum due in the Original
Currency from it to the Administrative Agent or any other Creditor hereunder
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Creditor or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Creditor or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase U.S. Dollars with
such Other Currency; if the amount of the Original Currency so purchased is less
than the sum originally due to such Creditor or the Administrative Agent (as the
case may be) in the Original Currency, such Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Creditor or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
the Administrative Agent or any other Creditor (as the case may be) in the
Original Currency, the Administrative Agent or such other Creditor (as the case
may be) agrees to remit to such Guarantor such excess.

 

28. Termination. After the termination of the Total Commitment and all
Designated Hedge Documents, when no Note nor Letter of Credit is outstanding and
when all Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been indefeasibly paid in full, this Guaranty will terminate
and the Administrative Agent, at the request and expense of the Borrower and/or
any of the Guarantors, will execute and deliver to the Guarantors a proper
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty.



--------------------------------------------------------------------------------

29. Enforcement Only by Administrative Agent. The Creditors agree that this
Guaranty may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders, and that no Creditor shall have
any right individually to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Creditors, upon the terms of this
Guaranty. The Administrative Agent and the other Creditors further agree that
this Guaranty may not be enforced against any director, officer or employee of
any Guarantor, as such.

 

30. General Limitation on Claims by Guarantors. No claim may be made by any
Guarantor against the Administrative Agent or any other Creditor, or the
Affiliates, directors, officers, employees, attorneys or agents of any of them,
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Guaranty or any of the other
Guaranteed Documents, or any act, omission or event occurring in connection
therewith; and each Guarantor hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

31. Attorneys, Accountants, etc. of Creditors Have No Duty to Guarantors. All
attorneys, accountants, appraisers, consultants and other professional persons
(including the firms or other entities on behalf of which any such person may
act) retained by the Administrative Agent or any other Creditor with respect to
the transactions contemplated by the Guaranteed Documents shall have the right
to act exclusively in the interest of the Administrative Agent or such other
Creditor, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Guarantor, to any of its Affiliates, or to any other person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. Each Guarantor
agrees, on behalf of itself its Subsidiaries and its Affiliates, not to assert
any claim or counterclaim against any such persons with regard to such matters,
all such claims and counterclaims, now existing or hereafter arising, whether
known or unknown, foreseen or unforeseeable, being hereby waived, released and
forever discharged.

 

32. Creditors Not Fiduciary to Guarantors, etc. The relationship among any
Guarantor and its Affiliates, on the one hand, and the Administrative Agent and
the other Creditors, on the other hand, is solely that of debtor and creditor,
and the Administrative Agent and the other Creditors have no fiduciary or other
special relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Guaranteed Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

 

33. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, including by way
of facsimile transmission capable of authentication, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent.

 

34. Additional Guarantors. Additional Guarantors may become a party to this
Guaranty by execution of a guaranty supplement in form and substance acceptable
to the Administrative Agent.

 

35.

Waiver of Jury Trial. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER
CREDITOR (BY THEIR ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDITOR (BY
THEIR ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY (A)



--------------------------------------------------------------------------------

 

CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PERSONS PARTY HERETO OR BENEFITTED HEREBY HAVE BEEN
INDUCED TO ENTER INTO OR ACCEPT THE BENEFITS OF THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered by a duly authorized officer as of the date first above written.

 

GUARANTORS: MEMC HOLDINGS CORPORATION By:   /s/ THOMAS E. LINNEN Name:   Thomas
E. Linnen Title:   President and Asst. Secretary MEMC INTERNATIONAL, INC. By:  
/s/ THOMAS E. LINNEN Name:   Thomas E. Linnen Title:   President and Asst.
Secretary MEMC PASADENA, INC. By:   /s/ THOMAS E. LINNEN Name:   Thomas E.
Linnen Title:   CFO and Asst. Secretary MEMC SOUTHWEST, INC. By:   /s/ THOMAS E.
LINNEN Name:   Thomas E. Linnen Title:   CFO and Asst. Secretary ADMINISTRATIVE
AGENT: NATIONAL CITY BANK OF THE MIDWEST By:   /s/ ERIC HARTMAN Name:   Eric
Hartman Title:   Vice President